Citation Nr: 0205818	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-02 181	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to service-connected residuals of a 
right ankle sprain.  

2.  Entitlement to service connection for a left knee 
disability as secondary to service-connected residuals of a 
right ankle sprain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from April 1967 to April 1971.  
This appeal arises from a July 1996 rating decision which 
denied, in pertinent part, service connection for a right 
knee disability as secondary to the veteran's service-
connected residuals of a right ankle sprain, and denied 
service connection for a left leg disability as secondary to 
the veteran's service-connected residuals of a right ankle 
sprain.  The veteran testified at a hearing before a hearing 
officer at the RO in August 1997, and a transcript of the 
hearing is included in the record.  In January 1999, the 
Board of Veterans' Appeals (Board) remanded the foregoing 
claims to the RO.  Evidence developed since the Board's 
remand demonstrates that the claimed left lower extremity 
disability is actually a left knee disability.  Accordingly, 
the claim concerning the veteran's left lower extremity is 
set forth as indicated on the cover page of this decision.  

The Board further notes that, in a Notice of Disagreement, 
dated in November 1996, the veteran asserted a claim of 
entitlement to service connection for right ear defective 
hearing and a separate claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
evidence currently of record does not reflect initial 
adjudication of these claims by the RO and the claims are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  It is at least as likely as not that the veteran injured 
his right knee in service at the time of his right ankle 
injury, or that his current right knee disorder is 
attributable to the residuals of his right ankle injury 
during service.  

2.  It is at least as likely as not that the veteran's 
current left knee disorder is attributable to the residuals 
of his right ankle injury during service.  


CONCLUSIONS OF LAW

1.  The veteran's right knee osteoarthritis was incurred in 
service or is proximately due to, or the result of service-
connected residuals of his right ankle injury.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(a), 3.310 
(2001).  

2.  The veteran's left knee osteoarthritis is proximately due 
to, or the result of his service-connected residuals of a 
right ankle injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in developing their claims.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, the RO informed the veteran of the change in 
law and the information and evidence necessary to 
substantiate his claim, in a Supplemental Statement of the 
Case, dated in February 2002.  


Factual Background

Service medical records do not contain any report of a 
complaint, diagnosis or treatment for the veteran's right 
knee or his left knee.  

Service connection is currently in effect for residuals of a 
right ankle injury which the veteran sustained in service in 
May 1969.  The veteran's service medical records include a 
March 1971 medical report, which noted that, after falling 
from a bunker in May 1969, he had been in a long leg cast for 
approximately 14 days.  A later note was to the effect that 
the right leg was casted for 6 weeks.

On VA ("Agent Orange protocol") medical examination in May 
1996, the veteran complained of multiple joint pains, 
especially in his legs; but he was able to partially squat, 
and he was able to walk on his heels and toes with some 
discomfort.  The examiner's diagnoses included arthralgia of 
multiple joints.  The examiner also opined that the veteran 
had degenerative disease of the right knee and the right 
ankle due to an old injury.  

On VA orthopedic examination in May 1996, the veteran 
complained of bilateral knee pain, which the examiner 
indicated appeared to be located primarily anteriorly.  He 
denied any acute injury to his right knee or his left knee.  
Following clinical evaluation, the examiner expressed doubt 
that, either the veteran's anterior knee pain or 
patellofemoral syndrome were related to what was described as 
his chronic right ankle instability.  VA X-ray studies of the 
veteran's right ankle, his right knee, and his left knee, 
dated in May 1996, noted that the veteran's right ankle was 
normal.  The knees were likewise normal.  

In a Notice of Disagreement, submitted in November 1996, the 
veteran asserted, in effect, that in walking, he compensated 
for his right ankle disability in a manner which caused 
strain on his other leg joints.  He stated that he could 
hardly bend and walk without pain, and that he could not get 
down on the floor and play with his grandchildren.  

At a hearing in August 1997 before a hearing officer at the 
RO, the veteran testified that he had been employed by 
Indiana Gas Company in Franklin, Tennessee, for 25 years.  He 
indicated that, for four years, he performed duties as a 
member of a "street crew", which required him to be on his 
feet for extended periods, laying pipelines.  The veteran 
stated that, problems with his legs caused him to seek and 
obtain a position in the engineering department, performing 
design and layout work, and requiring that he spend 
considerably less time on his feet.  He testified that 
changes in weather affected his knees and ankles, and he 
indicated that he placed more weight on his left leg to 
compensate for pain associated with his right leg and right 
ankle.  

On VA orthopedic examination in September 1997, the veteran 
complained of pain in his right leg and both knees dating 
from an injury to his right ankle in service.  The examiner 
noted that x-ray films showed normal knees bilaterally, with 
what was characterized as only the possibility of mild 
degenerative changes.  Following clinical evaluation, the 
examiner's diagnostic impressions included degenerative joint 
disease, with mild chondromalacia of the patella on the 
right.  

In a remand in January 1999, the Board directed the RO to 
contact the veteran and obtain the names and addresses of all 
medical care providers who had treated him for a left leg and 
right knee disability since 1995.  Thereafter, the veteran 
was to be accorded a VA examination of his lower extremities 
by an orthopedist, in order to ascertain the nature and 
etiology of any currently demonstrated right knee and/or left 
leg disability.  

In a letter dated in March 1999, James L. Peters, M.D., 
indicated that he had evaluated the veteran annually for 
medical problems.  Dr. Peters noted that, in 1996 and 1997, 
the veteran complained of pain, including stiffness and 
aching in his knees and ankles.  Dr. Peters further noted 
that the veteran had given a history of injury to his right 
leg.  Dr. Peters stated that the veteran had been seen three 
days earlier, with complaints including left leg pain, which 
Dr. Peters opined, "...[M]ay be in part due to favoring the 
right leg from this previous injury."  Records of medical 
treatment of the veteran by Dr. Peters, dating from March 
1995 to March 1999 were also added to the claims folder.  The 
records contain reports of veteran's complaints of pain in 
his legs and diagnostic assessments of unspecified 
"arthralgias".  

On VA orthopedic examination in June 1999, the veteran gave a 
history of sustaining right knee and right ankle injuries in 
a bunker during service.  He indicated that, following his 
injuries, he was in a long leg cast for a period of 
approximately six to eight weeks.  Following clinical 
evaluation, the examiner stated that the veteran had minimal 
osteoarthritic changes bilaterally in his knees.  The 
examiner further opined that the veteran probably sustained a 
right knee injury at the same time as his right ankle injury, 
which would account for his being placed in a long leg cast 
at the time of his right ankle injury.  The examiner further 
expressed the opinion that the veteran's left knee disorder 
was not secondary to his right ankle injury in service, but 
that the left knee disorder arose from aging and degenerative 
changes associated with early stage osteoarthritis.  The 
examiner then added that, if the veteran's right ankle 
disorder caused him to shift his weight, this could aggravate 
his early arthritic disorder.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2001).  The United States 
Court of Appeals for Veterans Claims (Court) has interpreted 
this regulation to include the situation where a service-
connected disability is aggravating a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

With regard to the claim of entitlement to service connection 
for a right knee disability as secondary to the veteran's 
service-connected residuals of a right ankle sprain, the VA 
medical examination of the veteran in May 1996 included a 
diagnosis of degenerative disease of the right knee.  The VA 
orthopedic examination of the veteran in September 1997 
included a diagnosis of mild chondromalacia of the patella on 
the right, and the VA orthopedic examination of the veteran 
in June 1999 contained a diagnosis of osteoarthritic changes 
in the right knee.  It is undisputed that the service medical 
records contain a reported history of the veteran having been 
placed in a long leg cast after his right ankle injury.  
Although the service medical records do not specifically 
include reports of complaints, diagnoses or medical treatment 
with regard to the right knee, the VA physician who examined 
the veteran in May 1996 opined that his degenerative disease 
of the right knee was probably due to an old injury.  The VA 
orthopedist who examined the veteran in June 1999, opined 
that he probably injured his right knee at the same time as 
his right ankle injury; thus accounting for the long leg 
cast.  The physician further opined, in effect, that 
alteration of the veteran's gait as a result of the residuals 
of his right ankle injury could aggravate his right knee 
arthritic disorder.  Given the medical evidence of record and 
the veteran's sworn testimony regarding his right knee, the 
Board finds that a proper basis exists for granting the claim 
of entitlement to service connection for a right knee 
disability as secondary to the veteran's service-connected 
residuals of a right ankle sprain.  

With regard to the claim of entitlement to service connection 
for a left knee disability as secondary to service-connected 
residuals of a right ankle sprain, the VA orthopedic 
examination of the veteran in June 1999 included a diagnosis 
of osteoarthritic changes in the left knee.  Dr. Peters' 
letter of March 1999 and the VA physician's medical opinion 
of June 1999 both contained medical opinions that, in effect, 
alteration of the veteran's gait as a result of the residuals 
of his right ankle injury could aggravate his left knee 
arthritic disorder.  Given the foregoing medical opinions and 
the veteran's sworn testimony, the Board finds that a proper 
basis exists for granting the claim of entitlement to service 
connection for a left knee 
disability as secondary to the veteran's service-connected 
residuals of a right ankle sprain.  



ORDER

The claim of entitlement to service connection for a right 
knee disability as secondary to service-connected residuals 
of a right ankle sprain is granted.  

The claim of entitlement to service connection for a left 
knee disability as secondary to service-connected residuals 
of a right ankle sprain is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

